SHERRY RADACK                                                                      CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                     CLERK OF THE COURT

TERRY JENNINGS                                                                    JANET WILLIAMS
EVELYN KEYES                                                                       CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND                                                                        PHONE: 713-274-2700
JIM SHARP                            Court of Appeals                             FAX:   713-755-8131
MICHAEL MASSENGALE
HARVEY BROWN                       First District of Texas                         www.1stcoa.courts.state.tx.us
REBECA HUDDLE                           301 Fannin Street
 JUSTICES
                                    Houston, Texas 77002-2066
                                               April 22, 2013




    RE:     Court of Appeals Number: 01-10-01104-CR
            Trial Court Case Number: 1282564

    Style: Dennis Dean Foreman v. The State of Texas


           Attached is a corrected opinion in the above case. The pronoun references to Counsel on
    page three have been corrected from ‘she’ to ‘he’.

            Please replace the original opinion with this correct version.

                                                          Sincerely,


                                                          Christopher A. Prine, Clerk of the Court

                                                          By Ruth Marcom, Administrative Assistant